Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s provisionally election, with traverse, of claims 1-20 in the reply filed on April 15th, 2021 is acknowledged. Claim 1 have been amended. The traversal is on the ground(s) that “Applicant has amended claim 1 to comprise the special technical feature, therefore, Groups I and II have unity of invention because the groups share the same or corresponding technical feature”. This traversal have been fully considered and they are persuasive. Therefore, the restriction filed on April 15th, 2021 is hereby withdrawn from consideration.  Claim 21 has been cancelled. Claims 1-20 are pending.
Action on merits of claims 1-20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 01/29/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.	Claim 11 recites: “A display device, comprising: the array substrate according to claim 1”. The intended use of the array substrate of claim 11 in a display device fails to further limit the device of claim 11. 	
	
Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by or,in the alternative, under 35 U.S.C. 103 as obvious over Zhai (CN 104064601A, hereinafter as Zhai ‘601).
Regarding Claim 1, Zhai ‘601 teaches an array substrate, comprising: 
a base substrate (not shown, see para. [0046]-[0049] and [0053]); 
a gate (Fig. 10, (201); [0054]) on the base substrate; 
a first insulating layer (Fig. 10, (202); [0054]) on the gate and on the base substrate;
 a conductive wire (Fig. 10, (204); [0056]) on a side of the first insulating layer facing away from the base substrate, wherein a first orthographic projection of the conductive wire (not shown) on the base substrate is spaced apart from a second orthographic projection of the gate 
forming a shielding structure (Fig. 8, (208); [0056]) on the base substrate, wherein a third orthographic projection of the shielding structure (not shown) on the base substrate is located between the first orthographic projection (not shown) and the second orthographic projection (notshown), the shielding structure is used to at least partially shield a crosstalk of the conductive wire to the gate. Since the term of claim 1: “to partially shield a crosstalk of the conductive wire” is a material characteristic functionality, inherently the shielding structure (208) have the same shielding characteristic. See: MPEP §2112 IV; Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990); a thickness of the shielding structure in a direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer on the gate in the direction perpendicular to the base substrate, and the thickness of the shielding structure in the direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer between the base substrate and the conductive wire in the direction perpendicular to the base substrate (see Fig. 10).  
Examiner notes that claim 1 contains functional limitation “the shielding structure is used to at least partially shield a crosstalk of the conductive wire to the gate” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “to at least partially shield a crosstalk of the conductive wire to the gate” is nothing else than the result achieved by the invention. 
Furthermore, it has been held to be within the general skill of a worker in the art to select 
a third orthographic projection of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic projection on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 12, Zhai ‘601 teaches a manufacturing method for an array substrate, comprising: forming a gate (Fig. 10, (201); [0054]) on a base substrate (not shown, see para. [0046]-[0049] and [0053]); 
forming a first insulating layer (Fig. 10, (202); [0054]) on the gate and on the base substrate;
forming a shielding structure (Fig. 8, (208); [0056]) on the base substrate; forming a conductive wire (Fig. 10, (204); [0056]) on a side of the first insulating layer facing away from the base substrate, wherein a first orthographic projection (not shown) of the conductive wire on the base substrate is spaced apart from a second orthographic projection (not shown) of the gate on the base substrate; wherein a third orthographic projection (not shown) of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic projection (not shown), the shielding structure is used to at least partially shield a crosstalk of the conductive wire to the gate Since the term of claim 12: “to partially shield a crosstalk of the conductive wire” is a material characteristic functionality, inherently the shielding structure (208) have the same shielding characteristic. See: MPEP §2112 IV; Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990); a thickness of the shielding structure in a direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer on the gate in the direction perpendicular to the base substrate, and the thickness of the shielding structure in the direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer between the base substrate and the conductive wire in the direction perpendicular to the base substrate (see Fig. 10).  
Examiner notes that claim 12 contains functional limitation “the shielding structure is used to at least partially shield a crosstalk of the conductive wire to the gate” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “to at least partially shield a crosstalk of the conductive wire to the gate” is nothing else than the result achieved by the invention. 
Furthermore, it has been held to be within the general skill of a worker in the art to select 
a third orthographic projection of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic projection on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.


    PNG
    media_image1.png
    281
    404
    media_image1.png
    Greyscale

Fig. 10 (Zhai ‘601)

Regarding Claims 2 and 13, Zhai ‘601 teaches a first conductive layer (209; [0056]) covering at least the shielding structure (208).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-11, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai ‘601 as applied to claims 1 and 12 above.
Regarding Claims 3 and 14, Zhai ‘601 teaches  Attorney Docket No. 9440-2003491a material of the shielding structure (208; [0057) is the insulating film layer, and the first insulating layer (202; [0056]), and the shielding structure (208) and the first insulating layer form an integrated structure.  

material of the shielding structure is the same as that of the first insulating layer material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claims 4 and 18, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer on the gate, and the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer between the base substrate and the conductive wire”. 
However, it has been held to be within the general skill of a worker in the art to select 
the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer on the gate, and the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer between the base substrate and the conductive wire on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claims 5 and 19, Zhai ‘601 teaches the shielding structure (170).
Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness of the shielding structure ranges from 3000A to 8000A”. However, it has been held to be within the general skill of a worker in the art to select the thickness of the shielding structure ranges from 3000A-5000A on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claims 6 and 20, Zhai ‘601 teaches the shielding structure (170) having a slope angle; wherein the slope angle is an angle formed by a side surface of the shielding structure and a bottom surface of the shielding structure.  
Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a slope angle of the shielding structure ranges from 300 to 600”. 	However, it has been held to be within the general skill of a worker in the art to select the slope angle of the shielding structure ranges from 300 to 600 on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 7, Zhai ‘601 teaches the shielding structure (170).

However, it has been held to be within the general skill of a worker in the art to select the thickness of the shielding structure is inversely related to the slope angle of the shielding structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 10, Zhai ‘601 teaches a thin film transistor containing the gate is used as a driving transistor of a pixel driving circuit of a display panel (see para. [0005] and [0046]-[0049]).  
It is noted that the limitation of claim 10 reciting “the gate is used as a driving transistor of a pixel driving circuit” (emphasis added) specifies an intended use or field of use since the limitation recited above is the feature occurs when the voltage is applied to the integrated circuit [underlying for clarity], and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Regarding Claim 11, Zhai ‘601 teaches a display device, comprising: the array substrate according to claim 1 (see para. [0020]).  

Regarding Claim 15, Zhai ‘601 teaches forming an insulating material layer (202) on the gate (201) and the base substrate (not shown); and patterning the insulating material layer to form the first insulating layer and the shielding structure (see Fig. 8).  

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai ‘601 as applied to claim 2 above, and further in view of Yoo (US 2005/0078246, hereinafter as Yoo ‘246).
Regarding Claims 8 and 16, Zhai ‘601 teaches the first conductive layer comprises an opening exposing a portion of the first insulating layer; and the array substrate further comprises: a second insulating layer (210; [0061]) on the first insulating layer and the first conductive layer, wherein a portion of the second insulating layer within the opening covers an exposed portion of the first insulating layer, 
Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the conductive wire is on the second insulating layer; and a second 
However, Yoo ‘246 teaches the conductive wire (Fig. 2, (22); [0009]) is on the second insulating layer (18; [0019]); and a second conductive layer (Fig. 2, (54); [0013]) passing through the second insulating layer (18) and the first insulating layer (12; [0012]) and connected to the gate (52; [0013]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Zhai ‘601 by having the conductive wire is on the second insulating layer; and a second conductive layer passing through the second insulating layer and the first insulating layer and connected to the gate in order to form a gate pad 
 providing supply gate signals to the gate line (see para. [0013] as suggested by Yoo ‘246.

Regarding Claim 9, Zhai ‘601 teaches the conductive wire (204) is a data signal line (see para. [0061); the first conductive layer is used as an electrode plate of a capacitor; 
Yoo ‘246 teaches the second conductive layer (54) is used as a lead of the gate (see para. [0013]).  
It is noted that the limitation of claim 9 reciting “the first conductive layer is used as an electrode plate of a capacitor” and “the second conductive layer is used as a lead of the gate” (emphasis added) specifies an intended use or field of use since the limitation recited above is the feature occurs when the voltage is applied to the integrated circuit [underlying for clarity], and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is .  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 17, Yoo ‘246 teaches before forming the conductive wire, the manufacturing method further comprises: etching the second insulating layer (18) and the first insulating layer (12) to form a through hole exposing at least a portion of the gate (52) (see Fig. 2); and In Reply to USPTO Correspondence of March 1, 2021 Attorney Docket No. 9440-2003491the manufacturing method further comprises: forming a second conductive layer (54) and the conductive wire (22) by a same patterning process and using a same material, wherein the second conductive layer passes through the through hole and is connected to the gate (52).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Hwang et al. (US 2016/0126256 A1)			
Lee et al. (US 2014/0167009 A1)
Choi (US 2011/0050672 A1)		
Leeet al. (US 2001/0007779 A1)
Ahn (US 7,733,453 B2)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829